Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered January 8, 2004, convicting defendant, after a jury trial, of auto stripping in the second degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. Although the registered owner of the subject vehicle did not testify, her *319husband’s testimony established that he had a possessory interest that was superior to defendant’s interest (cf. Penal Law § 155.00 [5] [definition of “owner” for larceny purposes]) and that defendant did not have permission to damage the car. Moreover, even if neither the owner nor her husband had testified, the circumstantial evidence would have established the element of lack of permission beyond a reasonable doubt (see People v Borrero, 26 NY2d 430, 435-436 [1970]; Matter of Kevin B., 128 AD2d 63, 70 [1987], affd 71 NY2d 835 [1988]; People v Shurn, 69 AD2d 64, 67 [1979]). Concur—Buckley, P.J., Mazzarelli, Marlow, Sullivan and Gonzalez, JJ.